Citation Nr: 1815723	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-34 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), generalized anxiety disorder, and major depressive disorder.

2.  Entitlement to service connection for diabetes mellitus, type II, as a result of exposure to herbicides.

3.  Entitlement to service connection for family health issues (to include claimed birth defects of the Veteran's children and grandchild).
			

REPRESENTATION

Appellant represented by:	Drew N. Early, Private Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from September 1966 to March 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Veteran testified before the undersigned Veterans Law Judge at a Board videoconference hearing in October 2017.  A transcript of this proceeding has been associated with the claims file.  

While the Veteran has expressly filed a claim of service connection for PTSD in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board finds that it is appropriate to characterize the claim broadly as one of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, generalized anxiety disorder, and major depressive disorder.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2014).

The issues of entitlement to service connection for an acquired psychiatric disorder and diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Family health issues (to include the claimed birth defects of the Veteran's children and grandchild) are not disabilities for VA compensation purposes.


CONCLUSION OF LAW

The criteria for entitlement to service connection for family health issues (to include the claimed birth defects of the Veteran's children and grandchild) have not been met. 38 U.S.C. §§ 1110, 1805, 1815 (2012); 38 C.F.R. §§ 3.303, 3.814 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  However, in the instant case, the law, and not the facts, is dispositive.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA's General Counsel held that the notice and assistance requirements of the VCAA are not applicable where there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  The General Counsel reasoned that there was no reasonable possibility that such a claim could be substantiated.  VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 59989 (2004).  In sum, the VCAA is not applicable where resolution of the claim is as a matter of law.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002) (holding that the VCAA has no effect on an appeal limited to matter of law); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (noting that the VCAA is not applicable where law is dispositive).

The Board notes that the Veteran did not provide any testimony regarding the claimed birth defects issue during the October 2017 Board hearing.  In fact, it appears that the Veteran meant to withdraw the birth defects issue when she withdrew a "mood disorder" issue which is not currently on appeal.  Regardless whether the Veteran meant to withdraw the birth defects issue, the Veteran was given the opportunity to provide testimony on the birth defects issue and chose not to.
      
II. Analysis

The Veteran seeks service connection for family health issues (to include the claimed birth defects of the Veteran's children and grandchild).  Specifically, the Veteran contends that she was exposed to herbicides during her military service and that three of her four children were diagnosed with attention deficit disorder (ADD), developmental delays, and learning disabilities.  Also, her grandson has been diagnosed with hypospadias. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303  (d). 

In the instant case, the Board finds that service connection for family health issues (to include the claimed birth defects of the Veteran's children and grandchild) must be denied as such are not disabilities for VA compensation purposes.  Furthermore, birth defects in offspring do not meet the criteria for loss of use of a creative organ under 38 C.F.R. § 3.350(a)(1).  The closest analogue to the Veteran's claim is the statute and regulation authorizing the award of VA benefits to the offspring of Vietnam veterans suffering from spina bifida, and other birth defects which do not include ADD, but these benefits are granted to the children suffering the disability, not to the veterans.  38 U.S.C. §§ 1805, 1815; 38 C.F.R. § 3.814.  Additionally, the Veteran did not serve in the Republic of Vietnam. 

The Board is highly sympathetic to the Veteran's situation.  Unfortunately, VA regulations do not contain provisions authorizing benefits paid to veterans for exposure to chemicals resulting in stillbirths and birth defects suffered by members of veterans' families.  Therefore, the Board is without authority to grant benefits to a claimant that has no basis under statutory law.  See 38 U.S.C. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further notes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).

Therefore, as a matter of law, the claim of entitlement to service connection for family health issues and multiple birth defects must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (in a case where the law is dispositive of the claim, the claim should be denied for lack of legal merit under the law).


ORDER

Service connection for family health issues (to include the claimed birth defects of the Veteran's children and grandchild) is denied. 


REMAND

The Veteran contends that she has an acquired psychiatric disorder, to include PTSD, which is related to her military service.  In her December 2012 claim, the Veteran wrote that she developed PTSD while working as a nurse as she was exposed to several stressful experiences, including watching soldiers suffer from painful illnesses and sometimes die.  She indicated that she began self-medicating her psychiatric symptoms by over-eating and became obese just ten years after her discharge from military service.  Also, during the October 2017 Board hearing, the Veteran testified that her PTSD is the result of sexual harassment during her military service.  Specifically, she described an incident where she was preparing a male patient for genital surgery and, due to her timidity, was teased by the surgeon and fellow co-workers.  According to the Veteran, the teasing continued and resulted in a decrease in work performance and her eventual release from military service.  

To establish entitlement to service connection for PTSD the evidence must satisfy three basic elements.  There must be 1) medical evidence diagnosing PTSD; 2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and 3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the 5th edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-V).  Id.  

There also are special considerations for PTSD claims predicated on a personal assault.  The pertinent regulation, 38 C.F.R. § 3.304(f)(5), provides that PTSD based on a personal assault in service permits evidence from sources other than the Veteran's service records which may corroborate his or her account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5).  VA's Adjudication Procedures Manual (M21-1MR) also identifies alternative sources for developing evidence of personal assault, including private medical records, civilian police reports, reports from crisis intervention centers, testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, and personal diaries or journals.  M21-1MR, Part IV, Subpart ii, 1.D.17.g.

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5).

The Veteran's service treatment records are negative for psychiatric problems.  Significantly, examination reports dated in May 1967, May 1969, and February 1971 show a normal psychiatric system and, in a May 1967 report of medical history, the Veteran specifically denied psychiatric symptoms.  However, the Veteran's service personnel records do confirm a decrease in work performance.  Specifically, the Veteran had very positive performance reviews from June 1968 to March 1970 but had a negative review in March 1971.  

Post-service private treatment records show a diagnosis of major depressive disorder as early as June 2012.  Also, in an October 2017 Disability Benefits Questionnaire, Dr. M.M.R. diagnosed PTSD and generalized anxiety disorder.  Significantly, Dr. M.M.R. noted the Veteran's claimed military sexual harassment and opined that the Veteran's current psychiatric disorders are more likely than not related to her in-service military sexual harassment.  It was noted that the in-service sexual harassment consisted of repeated and unsolicited verbal and physical contact of a sexual nature which was threatening in character.  Also, in support of her claim, the Veteran submitted August 2017 statements from her childhood friend and sister noting psychiatric problems since the Veteran's discharge from military service.  

The Veteran has not yet been afforded a VA examination with regard to her claimed psychiatric disorder and the Board questions the findings of Dr. M.M.R.  Specifically, it is unclear what records Dr. M.M.R. reviewed in preparing his opinion.  Moreover, Dr. M.M.R. referred to an in-service sexual assault which was not discussed by the Veteran during the October 2017 Board hearing and does not appear anywhere else in the record.  As such, the Board finds that a remand is necessary in order to afford the Veteran a VA examination so as to determine the nature of the Veteran's psychiatric disorders and whether any current psychiatric disorder is related to the Veteran's military service.  
	
With regard to the diabetes issue, a review of the medical evidence shows that the Veteran was first diagnosed with diabetes mellitus in 2007, approximately 36 years after her discharge from military service.  The Veteran contends that her diabetes is either due to in-service herbicide exposure and/or secondary to weight gain caused by her PTSD.  VA's General Counsel recently held that obesity may act as an "intermediate step" between a service-connected disability and a current disability that may be service-connected on a secondary basis under 38 C.F.R. § 3.310(a).  VAOPGCPREC 1-2017.  As there is an indication that the Veteran's obesity may be considered an "intermediate step" between the Veteran's diabetes and her PTSD, the remanded issue concerning service connection for PTSD is inextricably intertwined with the Veteran's claim for service connection for diabetes and must first be addressed by the AOJ.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Additionally, a review of the claims file includes VA treatment records dated through September 2013.  The Veteran should be given an opportunity to identify any outstanding VA or non-VA treatment records for her claimed disabilities.  Thereafter, all identified records, to include VA records dated from September 2013 to the present, should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the Veteran an opportunity to identify any outstanding VA or non-VA treatment records pertinent to her claimed disabilities.  Request that the Veteran provide sufficient information and, if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  All adequately identified records should be obtained, to include any VA treatment records dated since September 2013.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

2. After obtaining any outstanding records, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of her current acquired psychiatric disorders.  The claims file and a copy of this REMAND should be provided to the examiner for review and all indicated studies and tests should be performed.  The Veteran should be asked to provide a complete medical history, if possible.  

(A)  The examiner should identify all of the Veteran's current acquired psychiatric disorders which meet the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-V) criteria.  

(i)  If a diagnosis of PTSD is made, then the examiner should specify whether the PTSD diagnosis is related to her military service, to include stressful experiences working as a nurse during a period of war and/or the Veteran's claimed in-service sexual harassment.   

(ii)  If the examination results in a psychiatric diagnosis other than PTSD, then the examiner should opine whether any non-PTSD psychiatric disorder, if diagnosed, is at least as likely as not (i.e., a 50 percent or greater probability) related to active service or any incident of service, to include stressful experiences working as a nurse during a period of war and/or the Veteran's claimed in-service sexual harassment.   

(B) The examiner should further consider whether the Veteran developed psychoses within one year of her separation from military service.  In this regard, the examiner should opine as to whether it is at least as likely as not that the Veteran had psychoses of within one year after March 26, 1971, her date of separation from active service, and, if so, to describe the manifestations.

The examiner should address the Veteran's reported history of psychiatric problems in service, to include that she began self-medicating her psychiatric problems by over-eating during her service and that she was morbidly obese within ten years after her discharge from service.  The examiner should also consider the post-service treatment records showing a diagnosis of major depressive disorder as early as June 2012, the August 2017 statements from the Veteran's sister and childhood friend relating the Veteran's psychiatric problems to her military service, the October 2017 diagnoses of PTSD and generalized anxiety disorder, and the October 2017 medical opinion relating the Veteran's psychiatric disabilities to sexual harassment during the Veteran's military service.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of her claimed disorders and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

3. If, and only if, an acquired psychiatric disorder is related to the Veteran's military service, schedule the Veteran for a VA examination to determine whether it is at least as likely as not that her diabetes mellitus is caused or aggravated by the Veteran's now service-connected psychiatric disability.  The examiner should specifically discuss each of the following: (1) whether the Veteran's service-connected psychiatric disabilities caused the Veteran to become obese; (2) if so, whether the obesity as a result of the psychiatric disabilities was a substantial factor in causing or aggravating diabetes mellitus; and (3) whether the diabetes mellitus would not have occurred but for obesity caused by the service-connected psychiatric disabilities.  See VAOPGCPREC 1-2017.  A complete rationale for the opinions expressed should be provided.  

4. After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran, and her representative, should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


